DOUGLAS, Judge,
dissenting.
The majority reverses this conviction by holding the indictment to be fundamentally defective for its failure to allege that Prest-ridge entered a building not then open to the public.
Article 21.17, V.A.C.C.P., states the guidelines for determining when the specific statutory language must be used:
“Words used in a statute to define an offense need not be strictly pursued in the indictment; it is sufficient to use other words conveying the same meaning, or which include the sense of the statutory words.”
The indictment in the case at bar alleges that Prestridge did “... with the intent to commit theft, break and enter a building, without the effective consent of Ralph Olmsted, the owner... . ” The word “break” should be construed as implying that the building was not then open to the public.
There was no motion to quash the indictment.
This Court has never before held that the omission of the phrase in question constituted a fundamental defect. The cases cited by the majority are not in point. Day v. State, 532 S.W.2d 302 (Tex.Cr.App.1975), was addressed to the issue of whether criminal trespass constituted a lesser included *924offense of burglary. Garcia v. State, 571 S.W.2d 896 (Tex.Cr.App.1978), covered the amending of a motion to revoke probation from burglary to theft. Thus, this Court, without examining the consequences of its decision and without citing any authority to support its position, charts new law in the area of fundamental indictment defects.
The judgment should not be reversed.